DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Sato (2004/0109274) discloses a charge/discharge control circuit (7) comprising an overcurrent cancel terminal (33) (Par.88) provided separately from an external voltage input terminal (23) (Par.90) (Fig.3); Sakurai et al. (2014/0167702) discloses an external voltage input terminal (Vdd1) (Par.25) which is different from a positive power supply terminal (Vdd) and a negative power supply terminal (Vss) (Par.22) (Fig.1); and Imaizumi et al. (2017/0033574) discloses a charge control FET (11) and a discharge control FET (12) connected in series between an external voltage input terminal (7c) and a negative power supply terminal (6) (Par.40-41) (Fig.1), do not explicitly teach alone or in combination:

“ an external voltage input terminal which is different from the positive power supply terminal and the negative power supply terminal and which receives an external voltage signal having a same voltage as that of the charge control signal received by the charge control signal output terminal when the charging to the secondary cell is stopped; an overcurrent cancel terminal provided separately from the external voltage input terminal;… the discharge control signal being set to the first voltage level when a voltage at the overcurrent detection terminal exceeds the discharge overcurrent detection voltage”, in combination with all the other elements as recited in independent claim 1. Claims 2-6 depend from claim 1 and are allowed for the same reasons as indicated above.

“ an external voltage input terminal connected to a terminal that is different from the positive power supply terminal and the negative power supply terminal, and which receives an external voltage signal having a same voltage as that of the charge control signal received by the charge control signal output terminal when the charging to the secondary cell is stopped.. and which is configured to receive a voltage turning off the second charge control FET; an overcurrent cancel terminal provided separately from the external voltage input terminal; a discharge overcurrent detection circuit… configured to turn off the second discharge control FET when a voltage at the overcurrent detection terminal exceeds the discharge overcurrent detection voltage”, in combination with all the other elements as recited in independent claim 7. Claims 8-12 depend from claim 7 and are allowed for the same reasons as indicated above.

“ an external voltage input terminal that is different from the positive power supply terminal and the negative power supply terminal, and which is connected to the one end of the second charge control FET such that the second charge control FET and the second discharge control FET are electrically connected in series between the external voltage input terminal and the negative power supply terminal…; an overcurrent cancel terminal provided separately from the external voltage input terminal and coupled to the one end of the first charge control FET, wherein the first charge control FET and the first discharge control FET are electrically connected in series between the overcurrent cancel terminal and the external voltage input terminal”, in combination with all the other elements as recited in independent claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859        

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 1, 2021